Order
PER CURIAM.
Eddie D. Hall appeals the judgment of his conviction, after a jury trial in the Circuit Court of Jackson County, of murder in the first degree, in violation of § 565.020. As a result of his conviction, he was sentenced to life imprisonment without parole in the Missouri Department of Corrections.
The appellant raises one point on appeal. He claims that the trial court plainly erred in failing to instruct, sua, sponte, the jury to disregard the prosecutor’s remark in closing argument that: “The only way [the appellant] can be found not guilty [of murder in the first degree] is if you believe that he was in the house and did not participate in these murders [of Bobby Roby and Angela Ray]; that he had nothing to do with them[,]” because it misstated the law on which the jury was instructed by the court as to what it had to find to convict the appellant of murder in the first degree of Roby, as an accomplice, specifically, as to the proof element that he deliberated on whether to kill Roby.
We affirm, pursuant to Rule 30.25(b).